PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Smith et al.
Application No. 15/384,361
Filed: 20 Dec 2016
For: CEILING FAN SYSTEM

:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under 37 CFR 1.137(a), filed December 17, 2020, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed May 20, 2020. The issue fee was timely paid on August 14, 2020.  Accordingly, the application became abandoned on August 15, 2020. A Notice of Abandonment was mailed August 19, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m) and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (1) above.

Petitioner alleges this very same situation arose in connection with a Substitute Statement filed in U.S. Patent Application Serial No. 13/957,859, in which the corrected ADS to update an Applicant listed in connection with a Substitute Statement was accepted with a petition to Revive, without requirements for an RCE and Petition to Withdraw.


February 13, 2017, which set a period for reply of three months. A corrected Application Data Sheet (ADS) was filed on February 27, 2017 and again on March 13, 2017. In response, a corrected filing receipt was mailed on March 23, 2017. The issue fee was timely paid on May 11, 2017. Since the corrected ADS was filed prior to payment of the issue fee, a Petition to Withdraw from Issue along with a Request for Continued Examination (RCE) was not required. 

On the other hand, a Petition to Withdraw from Issue and a Request for Continued Examination (RCE) is required in the present above-identified application since the issue fee was paid on August 14, 2020 and the corrected ADS was not received until August 27, 2020.

As stated in the previous decision mailed November 3, 2020,  the corrected ADS filed August 27, 2020, which is being treated as a request under 37 CFR 1.46, has been entered before the rendering of a decision on the petition under 37 CFR 1.137(a). While a corrected filing receipt was mailed on September 8, 2020, it was mailed prematurely. When an ADS is provided in a patent application, the ADS becomes part of the application. 

37 CFR 1.312 states, no amendment may be made as a matter of right in an application after the mailing of the notice of allowance. Any amendment filed pursuant to this section must be filed before or with the payment of the issue fee, and may be entered on the recommendation of the primary examiner, approved by the Director, without withdrawing the application from issue.

Since 37 CFR 1.312 prohibits amendments to the disclosure after the payment of an issue fee, in order for the amendments to be accepted as part of the required reply, a renewed petition under 37 CFR 1.137(a) must include a petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2), a Request for Continued Examination under 37 CFR 1.114, and the required fees.   

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Jamice Brantley at (571) 272-3814.  



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                 



    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).